Per Curiam.
This case is submitted on the people’s motion to affirm. On April 15,1969, defendant was convicted, on a plea of guilty, of the crime of unlawful possession of narcotic drugs (MCLA § 335.153 [Stat Ann 1957 Rev § 18.1123]) and, on May 8, 1969, he was sentenced to serve 2-1/2 to 10 years in prison. Appellate counsel was obtained and a timely objection was filed alleging that the court failed to comply with GrCR 1963, 785.3(2).
Contrary to defendant’s allegation, a complete review of the transcript of the plea examination discloses that the court committed no error in accepting the guilty plea. Defendant, who was represented by counsel, was fully aware of the nature of the crime, and admitted he had possession of marihuana without legal or medical authorization. After the information was read charging defendant with unlawful possession of narcotic drugs, the court fully examined defendant on the record regarding the alleged crime, and the court was satisfied that a crime of unlawful possession of narcotic drugs had been established and that defendant had participated therein.
There being no miscarriage of justice (People v. Dunn [1968], 380 Mich 693), the motion to affirm is granted.